Remarks
Claims 1, 3-5, 7, 8, and 11-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The after final amendment dated 7/28/2022 is hereby entered.  The finality of the office action dated 4/29/2022 is withdrawn and the instant office action is being made non-final.  

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 7, 8, and 11-20 have been considered but are moot in view of the new ground(s) of rejection provided below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7, 8, and 11-16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The second identifying limitation of claim 1 states “identifying one or more cyberattacks as a function of one or more security anomalies...”.  It is unclear if these are the same “one or more security anomalies” as in the first identifying limitation.  If intended to be the same, the claim must properly refer back to “the” or “said” one or more security anomalies”.  If intended to be different, they must be referenced differently, such as “a first set of one of more security anomalies” and “a second set of one or more security anomalies” or similar language.  
Claim 11 has the same issue with respect to “a process” and “reference data”.  The same analysis is relevant hereto.  
Claim 8 uses the acronym “IATA”, which is not defined in the claim or in the specification.  This acronym must be defined.  
Claim 19 states “wherein the one or more processors are arranged using a decentralized architecture.”  It is unclear how one process may possibly be arranged using a decentralized architecture.  Claim 20 has the same issue with respect to one processor being arranged using a distributed architecture.  
Each of the other claims cited above is rejected at least based on its dependency.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 16 is directed to a computer program product comprising solely instructions.  Instructions are not patentable.  Claim 17 is directed to a system comprising one or more processors.  However, the ordinary definition of processor includes virtual processors, such as word processors.  Therefore, claim 17 does not have any hardware and, thus, cannot be statutory as a machine.  
Claims 1, 3-5, 7, 8, and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) collecting/receiving records, identifying anomalies/cyberattacks, and comparing records with reference data.  This is an abstract idea including only collecting data and comparing/analyzing data, very similar to FairWarning, Classen, and EPG.  Applicant is directed to the decisions for FairWarning, Classen, and EPG, which fully detail why the current claims are abstract ideas.  
This judicial exception is not integrated into a practical application because the claims at best include one or more processors, as in claims 17-20.  The processor(s) is/are recited at a high level of generality (i.e. as a generic processor performing a generic computer function of collecting/receiving, identifying, and comparing) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of one or more processors amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, 11, 12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Leconte (U.S. Patent Application Publication 2010/0257581).  
Regarding Claim 1,
Leconte discloses a method for managing a security of an aircraft, the method comprising the following steps:
Actively collecting and/or passively receiving records associated with the aircraft (Exemplary Citations: for example, Abstract, Paragraphs 34-42, 45, 51, 82, and associated figures; collecting/receiving records associated with the aircraft, such as any reference to any data, file, record, database, etc., for example.  This could also be met throughout the document in receiving or collecting of any data used in Leconte associated with an aircraft in any fashion, such as by reading records from a database, reading unprocessed data, sending data to the ground, etc., as further examples);
Identifying one or more security anomalies as a function of one or more processes applied to the records (Exemplary Citations: for example, Abstract, Paragraphs 34-48, 52-70, 73-90, and associated figures; determining whether events are normal or abnormal via context, rules, etc., as examples);
Identifying one or more cyberattacks as a function of one or more security anomalies identified as a function of the one or more processes applied to the records (Exemplary Citations: for example, Abstract, Paragraphs 34-48, 52-70, 73-90, and associated figures; detecting attack based on the above, for example); and
Carrying out a process on a record to compare a flight record with reference data, the comparison step being triggered on demand from the ground and/or as a function of a flight context (Exemplary Citations: for example, Abstract, Paragraphs 34-48, 52-70, 73-90, and associated figures; comparing events to any reference data, such as standard information regarding the flight/aircraft, further analysis on the ground after the flight lands, context based rules being applied, or the like, as examples).  
Regarding Claim 16,
Claim 16 is a computer program product claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 17,
Claim 17 is a system claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 3,
Leconte discloses a step of issuing one or more alerts (Exemplary Citations: for example, Abstract, Paragraphs 34-48, 52-70, 73-90, and associated figures; alert, identification of new attack on the system, criticality level above a certain threshold, or the like, as examples).  
Regarding Claim 4,
Leconte discloses a processing step that includes one or more of the following steps (Exemplary Citations: for example, Abstract, Paragraphs 34-48, 52-70, 73-90, and associated figures; any processing, for example):
Constituting and maintaining reference data and/or comparing each record collected with the reference data (Exemplary Citations: for example, Abstract, Paragraphs 34-48, 52-70, 73-90, and associated figures; as above, for example).  
Regarding Claim 5,
Leconte discloses that the reference data includes descriptions, metadata, tags, and/or labels associated with flight records to perform a non-ambiguous imputation of a security anomaly to an on-board device, during a predefined operating phase or a predefined flight phase (Exemplary Citations: for example, Abstract, Paragraphs 34-48, 52-70, 73-90, and associated figures; labels, standard data, etc., as examples).  
Regarding Claim 8,
Leconte discloses that the reference data include data associated with one or more information points including a registration of an aircraft, an aircraft type, a flight number, an identification of a flight, a time date expressed as year, month, hour, minute or second, a time interval, a flight time, an aeronautical service, a flight segment, an IATA code of a departure and/or arrival airport, and/or a presence of at least one specific hardware device on board (Exemplary Citations: for example, Abstract, Paragraphs 34-48, 52-70, 73-90, and associated figures).  
Regarding Claim 11,
Leconte discloses a process that involves carrying out a comparative statistical analysis of data collected with reference data (Exemplary Citations: for example, Abstract, Paragraphs 34-48, 52-70, 73-90, and associated figures).  
Regarding Claim 12,
Leconte discloses carrying out the comparative statistical analysis for a given aircraft (Exemplary Citations: for example, Abstract, Paragraphs 34-48, 52-70, 73-90, and associated figures).  
Regarding Claim 14,
Leconte discloses that one or more of the records collected and/or received are associated with one or more aircraft (Exemplary Citations: for example, Abstract, Paragraphs 34-48, 52-70, 73-90, and associated figures).  
Regarding Claim 15,
Leconte discloses a step of receiving feedback regarding any one of the steps (Exemplary Citations: for example, Abstract, Paragraphs 34-48, 52-70, 73-90, and associated figures; updating information, further analysis, storing records related to data, etc., as examples).  
Regarding Claim 18,
Leconte discloses that the one or more processors are arranged using a centralized architecture (Exemplary Citations: for example, Abstract, Paragraphs 34-48, 52-70, 73-90, and associated figures; everything in figure 1 is on the aircraft, for example).  
Regarding Claim 19,
Leconte discloses that the one or more processors are arranged using a decentralized architecture (Exemplary Citations: for example, Abstract, Paragraphs 34-48, 52-70, 73-90, and associated figures; some components on aircraft, some on ground, for example).  
Regarding Claim 20,
Leconte discloses that the one or more processors are arranged using a distributed architecture (Exemplary Citations: for example, Abstract, Paragraphs 34-48, 52-70, 73-90, and associated figures; some components on aircraft, some on ground, for example).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leconte in view of Dani (U.S. Patent Application Publication 2016/0107765).
Regarding Claim 7,
Leconte discloses modifying one or more reference data (Exemplary Citations: for example, Abstract, Paragraphs 34-48, 52-70, 73-90, and associated figures; updating the above, adding to the above, etc., as examples);
But does not explicitly disclose that the modifying is done by machine learning.  
Dani, however, discloses modifying one or more reference data by machine learning (Exemplary Citations: for example, Paragraphs 24-39; unsupervised learning and semi-supervised learning on aircraft related data, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the machine learning techniques of Dani into the aircraft security system of Leconte in order to allow the system to determine anomalies that were not previously known, thereby increasing the system’s ability to detect anomalies and attacks, provide for correlation of anomalies across fleets of aircraft, and/or to increase security in the system.  
Regarding Claim 13,
Leconte discloses carrying out the comparative statistical analysis for aircraft (Exemplary Citations: for example, Abstract, Paragraphs 34-48, 52-70, 73-90, and associated figures);
But does not explicitly disclose that the aircraft comprise several aircraft.  
Dani, however, discloses carrying out the comparative statistical analysis for several aircraft (Exemplary Citations: for example, Paragraphs 27, 37, and associated figures, as well as additional portions (e.g., paragraphs 24-26, 28-36, 38, and 39, as well as many additional portions) that disclose how the statistical analysis is performed for the fleet of aircraft/at least one aircraft, as examples).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the machine learning techniques of Dani into the aircraft security system of Leconte in order to allow the system to determine anomalies that were not previously known, thereby increasing the system’s ability to detect anomalies and attacks, provide for correlation of anomalies across fleets of aircraft, and/or to increase security in the system.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432